DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 01/14/2020 is acknowledged. Claims 1-19 are pending with claims 10-19 newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the arrangement of the air intake port relative to the air intake surface when described as “formed near a lower end” rendering the scope of the claim unclear and indefinite.
The term “near” in claim 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the arrangement of the predetermined range of a portion of the peripheral cover plate when described as “the predetermined range being near a lower end of the peripheral cover plate” rendering the scope of the claim unclear and indefinite.
Claims 3 and 10-19 have been included in the 35 U.S.C. 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 6022724).
Regarding claim 1, Ito discloses a filter unit (100’), comprising: a filter box (1, Fig. 1); and an air filter (23) housed in the filter box, wherein the air filter is arranged to be spaced apart from wall surfaces of the filter box (23 shown spaced apart from wall surfaces 1 and 21), an air intake port (q) is formed in an air intake surface (air intake surface of 1 adjacent wall surface 21), which is one of surfaces of the filter box, and a space which is present between the air intake surface provided with the air intake port and an air inflow surface of the air filter corresponding to the air intake surface is a primary space through which the air flows into the air filter (primary space formed between 21 and 23; Fig. 2), and a plurality of spaces, each of which is present between one of surfaces of the air filter other than the air inflow surface and an associated one of the wall surfaces of the filter box (secondary spaces formed on top bottom and right sides of the air filter and are other than the air inflow surface of the filter box; Fig. 2), are secondary spaces into each of which the air flows out from the air filter (23).
Regarding claim 2, Ito discloses the filter unit of claim 1, wherein the air intake port (q) is formed near a lower end of the air intake surface of the filter box (portion of air intake port formed near a lower end of the air intake surface of the filter box 1; Fig. 1).
Regarding claim 5, Ito discloses the filter unit of claim 1, wherein the filter box (1) includes a front wall (21) forming the air intake surface, sidewalls positioned on the left and right sides of the air filter (left and right sides of casing 1), an upper wall positioned above the air filter (top wall of casing 1), and a bottom wall positioned below the air filter (bottom wall of casing 1), and at least one of the sidewalls, the upper wall, and the front wall is provided with an air outflow port through which the air is taken out from the secondary spaces of the air filter (air outflow port h through top wall of casing 1; Figs. 1-2).
Regarding claim 6, Ito discloses the filter unit of claim 1, wherein the filter box includes a back wall (back wall 20’) facing a back surface of the air filter (23), and a spacer (31) is provided to form a communication passage (defined by arrows, Fig. 2) between the back surface of the air filter (23) and the back wall of the filter box (20’).
Regarding claim 7, Ito discloses a gas supply device, comprising: a gas passage (passage defined by airflow arrows, Fig. 2) that supplies air to a target space (target space of outlet h); a filter unit (100’) provided at an inlet (q) of the gas passage; and an air pump (fan 22) provided in the middle of the gas passage, wherein the filter unit is the filter unit of claim 1.
Regarding claim 10, Ito discloses the filter unit of claim 2, wherein the filter box (1) includes a front wall (21) forming the air intake surface, sidewalls positioned on the left and right sides of the air filter (left and right sides of casing 1), an upper wall positioned above the air filter (top wall of casing 1), and a bottom wall positioned below the air filter (bottom wall of casing 1), and at least one of the sidewalls, the upper wall, and the front wall is provided with an air outflow port through which the air is taken out from the secondary spaces of the air filter (air outflow port h through top wall of casing 1; Figs. 1-2).
Regarding claim 11, Ito discloses the filter unit of claim 2, wherein the filter box includes a back wall (back wall 20’) facing a back surface of the air filter (23), and a spacer (31) is provided to form a communication passage (defined by arrows, Fig. 2) between the back surface of the air filter (23) and the back wall of the filter box (20’).
Regarding claim 12, Ito discloses a gas supply device, comprising: a gas passage (passage defined by airflow arrows, Fig. 2) that supplies air to a target space (target space of outlet h); a filter unit (100’) provided at an inlet (q) of the gas passage; and an air pump (fan 22) provided in the middle of the gas passage, wherein the filter unit is the filter unit of claim 2.

Allowable Subject Matter
Claims 3-4 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "an intake port cover covering the air intake port, the intake port cover includes a front cover plate opposed to the air intake surface, and a peripheral cover plate formed on a peripheral edge of the front cover plate, and a ventilation hole is formed in the peripheral cover plate below the air intake port" recited in claim 3, “a gas supply device; and a gas mixture generator that generates a gas mixture having a higher nitrogen concentration and a lower oxygen concentration than air sucked through a filter unit of the gas supply device” recited in claim 8. The closest prior art of record discloses a filter unit with many of the limitations claimed, but not including the intake port cover and gas mixture generator in combination with the gas supply device. Although it is well known to provide a filter box having an air filter adjacent to mounting walls (JP 2008267780), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the filter unit including the combination of technical features in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 3-4, 8-9 and 13-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Cavalcanti et al. (US 2017/0336128) filter unit having primary and secondary spaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763